Title: To George Washington from Major General Nathanael Greene, 6 June 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          Sunday Evening [6 June 1779]
        
        There must be some method fallen upon to examin the baggage and seperate the superfluous from the necessary. The Teams are failing and the Waggons breaking hourly. In this situation it will be impossible to replace them and therefore it is necessary to attempt a seasonable remedy. Each Regement has a greater number of Waggons than ever has been allowed to the Troops for the baggag and yet there is continual calls for more Waggons. The Pennsylvania line has between 60 & 70 Waggons.
        The Waggons is loaded with women and lazy Soldiers. There must be a new order on this subject to prevent their riding. I am Your Excellencys Most Obedt Servt
        
          Nathl Greene Q.M.G.
        
      